Citation Nr: 0720738	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine with spondylosis and post 
laminectomy syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971 and in the Army Reserve from November 1971 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for degenerative disc 
disease of the lumbosacral spine with spondylosis and post 
laminectomy syndrome.  Service medical records confirm that 
the veteran presented with complaints of low back pain in May 
1971, while stationed in Germany.  Since his discharge from 
service in November 1971, the veteran reports receiving 
continuous treatment for his back pain from one VA medical 
center and five private physicians.

After receiving a substantially complete application for 
benefits, VA is required to make reasonable efforts to obtain 
relevant records, including private medical records, that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2006).  While VA has satisfied this duty with 
relation to obtaining medical records from the VA medical 
center and four of the five private physicians, it has failed 
to satisfy this duty with relation to medical records from 
the remaining private physician.  

Specifically, in March 2003, the veteran notified VA that he 
received treatment from a private physician, Dr. S.W. H., 
from 1977-1995 for his chronic back problems.  See 
Application for Compensation, March 2003.  The veteran 
authorized VA to obtain these records.  See Authorization and 
Consent to Release Information, March 2003.  After receiving 
this consent, VA requested the medical records from January 
1994 to the present time, rather than from 1977.  The earlier 
records should be requested now.  If they are unavailable, 
that should be so noted in the file.

If medical evidence from the veteran's early post-service 
years is received, and if that evidence tends to indicate 
that his current disability may be associated with the in-
service treatment, he should undergo an examination and an 
opinion should be sought.  Particularly, if the new evidence 
contains credible lay statements made to his doctor regarding 
the in-service event, an etiological opinion should be 
sought.  See 38 C.F.R. § 3.159(c)(4) (2006); see also, 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.	Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for service connection, to include the rating 
criteria by which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be assigned.

2.	Obtain the medical records from Dr. S.W. H. 
for treatment provided to the veteran between 
1977 and 1994.

3.	If the records obtained tend to indicate 
that there may be an association between the 
veteran's in-service complaint of back pain and 
his current back disability (for example, if by 
1977 he already was reporting a history of back 
pain), schedule the veteran for a VA 
examination to determine the nature and 
etiology of the current disability.  All 
testing deemed necessary should be conducted 
and results reported.  Based on a review of the 
claims file, the examiner is asked to render an 
opinion as to whether it is at least as likely 
as not (probability of fifty percent or more) 
that the veteran's symptoms of back pain in 
service are related to his current back 
disability.  A rationale for the opinion  is 
requested.

4.	Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


